Citation Nr: 0413248	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-17 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The appellant had active service from June 1967 to March 
1970.  As is discussed below, this service has been held to 
be of such nature as to not qualify for Department of 
Veterans Affairs benefits.  He also was a member of the 
Reserve from March 1974 to May 1978, with active duty for 
training from March to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA), Philadelphia, Pennsylvania Regional 
Office (RO), which determined that new and material evidence 
to reopen the appellant's claim for service connection for 
PTSD had not been received.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD has been obtained by the RO.  

2.  A RO decision dated August 1996 denied the appellant's 
claim for PTSD on the basis that, his diagnosis of PTSD 
occurred during a period when he was terminated by a 
discharge that precludes payment of VA benefits and his 
claimed stressors were not verified in his second period of 
service.  

3.  The appellant did not submit a timely appeal to, or 
otherwise challenge, the August 1996 RO decision, and it 
became final.  

4.  By Administrative Decision of December 1980, it was noted 
that the Defense Department, but not the Service Department 
had upgraded the appellant's discharge.  It was further held 
that under VA regulations the discharge had been for willful 
and persistent misconduct and was a bar to VA benefits.  He 
was provided notice of this decision and information 
concerning his right to appeal, but no timely appeal is shown 
to have ensured.  This decision is final.

5.  Evidence associated with the claims file since the 
December 1980 Administrative Decision and the August 1996 
rating decision, is not so significant that it must be 
considered with all the evidence on file to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1980 Administrative Decision and the August 
1996 RO decision are final final.  38 U.S.C.A. § 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 
(2003).  

2.  New and material evidence has not been received to reopen 
the previously denied claims  38 U.S.C.A. §§ 5103, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2001-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed 
into law.  38 U.S.C.A. § 5100 et. seq. (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
amendments to 38 C.F.R. §§ 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.  

With respect to previously disallowed claims, "[n]othing in 
(38 U.S.C.A. § 5103A) shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in (38 U.S.C.A. § 5108)."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Therefore, the VCAA did not modify the 
requirement that a previously denied claim may only be 
reopened and readjudicated if new and material evidence has 
been submitted.  Thus, it is necessary that the claim 
considered herein initially be reviewed for whether new and 
material evidence is of record to reopen the claim.  If such 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  Elkins v. 
West, 12 Vet. App. 209 (1999).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.1103 (2003).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the August 1996 rating 
decision included medical records, which showed PTSD had its 
inception due to stressful events during the appellant's 
first period of service from June 1967 to March 1970, and no 
complaint, treatment, or diagnosis referable to PTSD in the 
appellant's Reserve duty from March 1974 to May 1978.  

A VA Administrative Decision of December 1980 reported that 
the appellant's discharge for the period June 1967 to March 
1970 was considered to be a discharge, which precluded 
payment of VA benefits.  It was noted that the Defense 
Department had issued an upgrade, but that his Service 
Department had not.  It was further held that for VA 
purposes, the discharge had been the result of persistent and 
willful misconduct which resulted in a bar to VA compensation 
benefits based on that period of service.  It was noted that 
he was entitled to health care under Chapter 17, Title 38, 
United States Code for any disabilities determined to be 
service connected.

VA treatment reports from August 1991 to April 1996 showed 
that the appellant was treated for and had a diagnosis of 
PTSD.  

On VA examination of May 1996 the appellant reported that he 
started receiving treatment for PTSD in 1988 in Harrisburg, 
Pennsylvania, while he was incarcerated and continued 
treatment at the Philadelphia Veterans Administration Mental 
Health Clinic.  PTSD was diagnosed, in pertinent part.

The appellant filed his current application to reopen his 
claim for service connection for PTSD in November 2000.  In 
support of his claim, he submitted a January 2001 VA 
examination.  Thereafter, an October 2001 rating decision 
found the evaluation summary did not constitute new and 
material evidence and denied the claim.  

The additional evidence submitted since the August 1996 RO 
decision includes the January 2001 VA examination.  He 
reported that his role was to travel over Da Nang and fight 
fires as a result of plane and helicopter crashes and that he 
had numerous traumatic memories related to his time in 
Vietnam.  He reported other traumatic events, all during the 
initial period of service.  PTSD was diagnosed.

The evidence received subsequent to the August 1996 RO 
decision is cumulative or duplicative of evidence previously 
of record as there is no showing of a nexus opinion between 
the appellant's second period of service and his current 
PTSD.  As such, the evidence is not new and material evidence 
within the meaning of the applicable law.  While medical 
evidence submitted since the August 1996 RO decision 
constitutes new evidence such is not material since, by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

In this regard, the Board notes that the medical records 
essentially reflect that the appellant currently experiences 
PTSD incurred as a result of his first period of service, but 
diagnosed years later.  There is no showing of a psychiatric 
disorder during service, and the appellant is shown to have 
known right from wrong during that period.  The August 1996 
RO decision determined that the appellant was not entitled to 
service connection for PTSD on the basis that, his diagnosis 
of PTSD occurred during a period when he was terminated by a 
discharge that precludes payment of VA benefits and his 
claimed stressors were not verified in his second period of 
service.  No evidence has been submitted which disputes or in 
any way relates to the line of duty determination.  There is 
no new evidence to attribute the actions to the second period 
of service.  

To the extent that the appellant contends that his stressors 
for PTSD for his second period of service were flashbacks of 
incidents from his first period of service, such statements, 
being in effect lay speculation on medical issues involving 
the presence or etiology of a disability, are not probative 
to this claim and, therefore, are deemed to be not material.  
See Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).  

The appellant's first period of service does not qualify for 
VA benefits.  This was the holding in 1980 and there has been 
no new evidence which would warrant a change in that 
conclusion.  Thus, there is no new and material evidence on 
that point.

In addition, there is no new and material evidence as to the 
service connection claim.  The period of service from which 
the PTSD stems is the first period.  Service connection is 
not in order due to the character of that period of service.  
Nothing submitted relates the PTSD to the second period of 
duty.  As such, new and material evidence on that point has 
not been received.

For reasons discussed above, the Board finds that evidence 
that is both new and material has not been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.  Accordingly, the application to reopen that claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for PTSD, and the 
appeal is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



